Howard, J.
— As a part of the general policy of the law, which subjects the property of an owner to the payment of his debts, it is made the duty of guardians to pay all just debts due from their wards, out of their estates. R. S., c. 110, § § 7, 20 j Act of 1853, c. 6. A refusal to comply with this duty will constitute a breach of the guardianship bond, and the creditor may resort to a suit upon it, for indemnity. But one cannot be sued in his capacity of guardian, so as to render the estate of his ward liable to be taken on execution ; for the judgment in such case, would go against the defendant, and not against the, goods and estate of his ward in his hands, as was held in Thacher v. Dinsmore, 5 Mass. 301 Exparte Leighton, 14 Mass. 207.
In the prosecution and defence of suits, the guardian who appears for his ward, does not become a party to the proceedings ; and if judgment be -rendered against the ward, it may be satisfied by his property. And it has been held, that a creditor may maintain an action against an insane person, who must be defended by his guardian, and if judgment be against such person, that it m'ay be satisfied from his estate, *408in the hands of his guardian. Thacher v. Dinsmore, before cited. So, in Hutchins v. Dresser, 26 Maine, 76, it was held, that .the provision of the statute, c. 110, § 21, that a guardian may “ demand, sue for, and receive all debts due” to the ward, cannot be construed to authorize the guardian to maintain a suit, in his own name, to recover them. In such cases, and in legal procedure generally, where guardianship intervenes, the law regards the ward, and not his guardian, as the party to the proceedings.

Plaintiff nonsuit.

Sheplet, C. J., and Rice, Hathaway and Cutting, J. J., concurred.